ORDER TO SHOW CAUSE
McLAUGHLIN, District Judge.
Upon the Court’s own motion, pursuant to its “inherent power and ... constitutional obligation to protect [its] jurisdiction from conduct which impairs [its] ability to carry out Article III functions,” In re: Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir.1984); see Blake v. Costantino, 710 F.Supp. 450, 450-51 (E.D.N.Y.1989), it hereby
ORDERED:
(1) that Rick Blake, plaintiff/petitioner herein, show cause before this Court by the filing of an affidavit and memorandum of law, why an injunction should not issue restraining him from filing any further actions in this or any other federal court;
(2) that within twenty (20) days of the filing of this Order, plaintiff/petitioner shall serve a copy of his affidavit and memorandum of law on the defendants/respondents herein and file the original thereof, with proof of such service with the Clerk of the Court;
(3) that the defendants/respondents shall serve and file affidavits and memoranda of law in response to plaintiff/petitioner’s papers within twenty (20) days from receipt thereof;
(4) service of a copy of this Order shall be made by the Clerk of this Court by mailing a copy thereof to all parties.
SO ORDERED.